      Case 4:19-cv-01611-MWB Document 95 Filed 02/11/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MILLER,                                   No. 4:19-CV-01611

            Plaintiff,                            (Judge Brann)

      v.

O’BRIEN CONSTRUCTION, INC.,
and BRE RC MONROE MP PA, LP,

           Defendants.

                                   ORDER

     AND NOW, this 11th day of February 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant O’Brien Construction, Inc.’s motion seeking leave to

           amend, Doc. 81, is GRANTED.

     2.    Defendant O’Brien Construction Inc. shall file its second amended

           answer within fourteen (14) days of the date of this Order.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
